Citation Nr: 0606558	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1973 until July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been productive of complaints of low 
back pain; objectively, the evidence reveals mild limitation 
of motion with no muscle spasm.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2004 and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the June 2002 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

At the outset, it is noted that this issue was previously 
before the Board in October 2003.  At that time, a remand was 
ordered.  Among other things, the Board instructed that the 
veteran be provided notice as to the two schedular changes 
regarding disabilities of the spine that took effect during 
the pendency of the appeal.  A November 2005 supplemental 
statement of the case provided the schedular criteria 
pertinent to diseases and disabilities of the spine effective 
September 26, 2003.  Notice as to the earlier revisions, 
effective September 23, 2002, was not provided.  However, for 
the reasons discussed below, this omission does not prejudice 
the veteran and further development is not required.  

The Board notes that the veteran's is service-connected for 
lumbosacral strain, and not for any other disability of the 
spine.  Indeed, x-rays taken in October 2000 show that the 
vertebral body height and alignment, as well as the 
intervetebral disc spaces, were maintained.  Moreover, the 
evidence fails to reveal any neurologic deficiency of the 
lower limbs consistent with intervertebral disc syndrome.  
For these reasons, there is no basis for contemplating 
intervertebral disc syndrome as part of the service-connected 
disability.  As such, the schedular criteria with respect to 
intervertebral disc syndrome are not for consideration and 
any failure of notice as to the provisions of Diagnostic Code 
5293 was harmless error.  Indeed, because intervertebral disc 
syndrome is not part of the disability on appeal, a remand to 
provide notice as to the diagnostic criteria for that 
disability would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for lumbosacral strain.  
Again, the schedular criteria relating to disabilities of the 
spine were revised effective September 26, 2003.  Prior to 
that date, lumbosacral strain was evaluated under Diagnostic 
Code 5295.  That Diagnostic Code affords a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

The Board has reviewed the medical evidence and finds that 
the veteran's disability picture is appropriately reflected 
by the currently assigned 10 percent evaluation.  Indeed, 
upon VA examination in February 2002, the veteran had normal 
lumbar lordosis.  There was no spasm of the paravertebral 
muscles and no tenderness.  Regarding range of motion, the 
veteran had flexion to 70 degrees, extension to 25 degrees, 
and right and left lateral flexion to 15 degrees and rotation 
to 20 degrees, all without pain.  These findings are not 
consistent with the criteria for the next-higher 20 percent 
evaluation under Diagnostic Code 5295 as in effect prior to 
September 26, 2003.  Furthermore, no other competent evidence 
of record establishes evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Therefore, Diagnostic Code 5295 cannot 
serve as a basis for a higher rating.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Board does acknowledge 
the veteran's complaints of near-constant and progressively 
worsening lower back pain raised at his February 2002 VA 
examination.  The Board also recognizes that the veteran 
presented to that examination with a cane.  However, he could 
walk without the cane and physical examination did not reveal 
any objective evidence of painful motion.  Simply put, the 
competent evidence of record does not contain objective 
findings that the veteran's low back pain has caused 
additional functional limitation such as to allow for the 
conclusion that his lumbosacral strain symptoms are analogous 
to the next-higher 20 percent evaluation under Diagnostic 
Code 5295 as in effect prior to September 26, 2003. 

The Board has also considered whether any other Diagnostic 
Codes, as in effect prior to September 26, 2003, may afford 
the veteran an increased rating for his lumbosacral strain.  
In this regard, the Board calls attention to Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  
Under that Code section, a 10 percent evaluation is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion.  However, the Board finds that the range of motion 
findings noted at the February 2002 VA examination, as 
detailed previously, are appropriately reflected in the 
presently assigned 10 percent evaluation.  Moreover, as 
already discussed, there is no demonstration of additional 
functional limitation from which to conclude that the 
veteran's symptomatology is more closely approximated by the 
next-higher rating.  

Prior to September 26, 2003, there are no other relevant 
Diagnostic Codes for consideration.  Indeed, as the evidence 
does not show ankylosis, or functional impairment comparable 
thereto, Diagnostic Codes 5286 and 5289 and not for 
application.   

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238 (2005).  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

The only range of motion findings of record with respect to 
the lumbar spine are those noted at the veteran's February 
2002 VA examination.  Those findings revealed forward flexion 
in excess of 60 degrees, and a combined range of motion of 
the thoracolumbar spine of greater than 120 degrees.  
Moreover, the competent evidence fails to show additional 
functional limitation from which to conclude that the 
veteran's symptomatology is more closely approximated by the 
next-higher rating.  Thus under the general rating formula 
for diseases and injuries of the spine, effective September 
26, 2003, the currently assigned 10 percent evaluation 
remains appropriate.  

In conclusion, throughout the rating period on appeal, the 
currently assigned 10 percent rating for lumbosacral strain 
appropriately reflects the severity of the disability and a 
higher evaluation is not justified.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


